AO 91 (Rev. I 1/11) Criminal Complain!


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Western District of Oklahoma

                    United States of America                          }
                                V.                                    )
             Miguel A. Martinez Marquez and                           )      Case No. M-21-304 -AMG
                    Tana Rose Fudge                                   }
                                                                      )
                                                                      )
                                                                      )
                           Defendalll(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  May 16, 2021                    in the county of                 Oklahoma                 in the
      Western           District of        Oklahoma              , the defendant(s) violated:

             Code Section                                                       Offense Description
21   u.s.c. § 846                              Conspiracy to possess with intent to distribute 500 grams or more of a mixture or
                                               substance containing a detectable amount of methamphetamine, its salts, isomers,
                                               and salts of its isomers, a Schedule II controlled substance, all in violation of Title 21,
                                               United States Code, Section 841(a)(1).




          This criminal complaint is based on these facts:


See attached Affidavit of Special Agent Robin Melodick, Drug Enforcement Administration (DEA), which is incorporated
and made a part hereof by reference.




          if Continued on the attached sheet.
                                                                                  !_� �
                                                                                                                 £/
                                                                                                  Complainant '.s signature

                                                                                      ROBIN MELODICK, Special Agent (DEA)
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:    _£/!Jfa_/ _
City and state:                  Oklahoma City, Oklahoma                        AMANDA MAXFIELD GREEN, U.S. Magistrate Judge
                                                                                                   Pri111e,f name ar,d title
